[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM ON MOTION FORRECONSIDERATION
The defendant moves this court to vacate its order of March 2, 1998 appointing Attorney Charles Douthalt as the neutral (third) arbitrator or "umpire" after the arbitrator of the plaintiff and of the defendant were unable to agree on the umpire.
The grounds alleged are that Attorney Douthat is one of 352 businesses and law firms mentioned in a marketing pamphlet of the plaintiff's arbitrator as having had previous satisfactory professional dealings with that arbitrator. In addition, the marketing pamphlet lists approximately 840 individuals who have been "satisfied clients" of the arbitrator's services.
The plaintiff's arbitrator is Myer Biller of Biller Associates — Tri State, a public insurance adjuster. Like an accounting firm or law firm, it has, no doubt, had cooperative dealings with many professionals. CT Page 4322
Unless Mr. Douthat in his personal capacity was recently an actual client of the public adjusting firm, such professional dealings present no actual conflict or appearance of impropriety.
Should Attorney Douthat disclose otherwise, as he would be obligated to do before accepting the appointment of "umpire", the court may reconsider this matter.
At this time, the court having reconsidered the matter, the request of the defendant is denied.
Pat Jenkins Pittman Judge of the Superior Court